Appeal No. 05-15-00525-CV
                                                                                                  HAY°f20,5
Donald Davis
APPELLANT                                                     6'.

v.                                                            §              5TH CVUKT Or APPEALS
Attorney General
APPELLEE                                                                        PALLAS, TEXAS          FILED IN
                                                                                                     COURT OF APPEALS
                                     Appellant's Docketing Stztement
                                                                                                        MAY 0 5 2015

TO TKE HONORABLE COU                                                                                     LISA MATZ
                                                                                                    CLERK, 5th DISTRICT
      In   accordance          ith
                              wi        Tex.       R. App. P. 32.1/ Appellant makes the following

statements:


1).   Appellant     is   Donald     Davis    Incarcerated           at TDCJ ID* 1326046 Robertson Unit 12071 FM 3522
      Abilene,    TX 79601        mailed Notice of Appeel to district clerk Gary Fttzslraraons of the 301st
      District    Court of        Dallas County, TX on 4-13-15 appealing the final judgment entered by
      Honorable     Judge   Mary     Brown    on   1-29-15.         Appellant Is not represented by counsel, and Is
      preceding pro se In this matter.
3).   Appellant filed post judgment motions for modification of judgment and order of dismissal
      to adjudge costs/sanction/taxation to the prevailing party on 2-3-15, amended 2-5-15, and
      2-19-15.
3).   Appellee    Is the Attorney General             Rande K. Hterrel! Child Support Division P.O. Box 12017
      (MC 038-1) Austin, TX 78711-2017.
4).   This Is a child support case brought by Attorney General that was dismissed for want of
      prosecution on 1-29-15 in falling to show good cause for Its suit.
5).   This Is ordinary appeal for review as to whether trial court abused Its discretion In not
    awarding recovery of cost to prevailing party, and the overruling of sanction motion.
6). Appellant has requested preparation of the clerk's record and for free copy of the clerk's
      transcript,
7).   Kim Allen is the official reporter, and reportr record Is not requested.
8).   Temporary or ancillary relief ts not sought pendtng this appeal.
9).   Appellant's affidavit of Indigency was mailed 4-13-15.
10). No contest to affidavit of Indigency is filed at this time.
11). Appellant has not filed or will file a supersedes bond.

      Donald Davis certify that the foregoing statements are true and correct
                         &\
signed this       3D'         day of April/ 2015.




                                                                              Donald Davis
                                                                              TDCJ ID# 1326046
                                                                              Robertson Unit
                                                                              12071 FM 3522.
                                                                              Abilene, TX 79601
                            Certificate Of Service


Donald Davis certify that on the 3QTH day of April/ 2015 he mailed copy of
Docketing Statement to: Rande K. Herrell Attorney General-Child Support Divis
ion P.O. Box 120|jT (MC 033-1) Austin, TX 78711-2017 by placing same in mailbox
at the Robertson Unit.




                                                                  /t   .
                                               Donald Davis
                                               TDCJ ID# 1326046
                                               Robertson Unit
                                               12071 FM 3522
                                               Abilene/ TX 79601
Lisa Matz/ Clerk
5TH Court of Appeals
600 Commerce St. Suite 200
Dallas, TX 75202


                                                                                 4-30-15



Re: Court of Appeals No. 05-15-00525-CV
      Trial Court Case No. DF-05-01417-T
      Donald Davis v. Attorney General

      Please     File    Appellant's Docketing Statement; and Certificate of Service.




Ms.   Matz:


      Enclosed     for    filing    is   the   above. Please bring to the attention ofthe
court. Thank you.



                                                          Sincerely/



                                                           Uo-a/Cj^
                                                          Donald Davis
                                                          TDCJ ID# 1326046
                                                          Robertson Unit
                                                          12071 FM 3522
                                                          Abilene/ TX 79601




CC/Enclosures:


Rande K. HerrelI
Attorney Genera I - Ch11d Support